--------------------------------------------------------------------------------

Exhibit 10.3


December 17, 2015


BEP IV LLC and BEP Investors LLC
c/o Brookside Equity Partners
201 Tresser Boulevard
Suite 320
Stamford, CT  06901
Attn:  Donald L. Hawks III


Dear Mr. Hawks:


Reference is made to (i) that certain Securities Purchase Agreement (the
“Purchase Agreement”), dated as of September 23, 2015, by and among Meta
Financial Group, Inc., a Delaware corporation (the “Company”), BEP IV LLC, a
Delaware limited liability company, and BEP Investors LLC, a Delaware limited
liability company (collectively, the “Buyers”), and (ii) that certain letter
agreement, dated as of September 28, 2012, by and between the Company and BEP
Meta LLC, a Delaware limited liability company and an affiliate of the Buyers
(the “2012 Buyer”), setting forth, among other things, certain rights granted by
the Company to the 2012 Buyer in connection with its purchase of securities of
the Company on the date thereof (the “Original Investor Rights Agreement”). 
Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Purchase Agreement.


Pursuant to the Purchase Agreement, on the date hereof the Buyers are acquiring
from the Company the Shares, which, together with the 270,350 shares of Common
Stock (the “Existing Shares”) held by the 2012 Buyer on the date hereof
(representing all of the shares of Common Stock beneficially owned (determined
in accordance with Section 13(d) of the 1934 Act) by the Buyers and their
Affiliates on the date hereof), represent approximately 4.9% of the total issued
and outstanding shares of Common Stock of the Company (after giving effect to
the issuance of the Shares under the Purchase Agreement).  As an inducement to
the Buyers to enter into the Purchase Agreement and to acquire the Shares upon
the terms and conditions set forth therein, the Company has agreed to enter into
this letter agreement (this “Agreement”), which is referred to in the Purchase
Agreement as the Investor Rights Agreement, at the closing of the transactions
contemplated by the Purchase Agreement.  For purposes of this Agreement,
“Shares” shall mean the aggregate shares of Common Stock issuable by the Company
to the Buyers on the Closing Date pursuant to the Purchase Agreement, as
adjusted for any stock split, combination, subdivision, reverse stock split or
similar adjustment occurring after the date hereof.
 

--------------------------------------------------------------------------------

BEP IV LLC
BEP Investors LLC
December 17, 2015
Page 2
 
1.            Management Meetings.  The Company hereby covenants and agrees that
for so long as the Buyers and their Affiliates (collectively, the “Investors”)
continue to hold at least the Threshold Amount (as defined below), one or more
representatives of the Buyers shall have the right to periodically meet with the
President, the Chief Executive Officer and the Chief Financial Officer of the
Company for the purpose of discussing the operations, strategy (including
acquisitions and divestitures), and policies of the Company and its subsidiaries
(collectively, the “Meta Companies”) on a basis consistent with the parameters
set forth in the Policy Statement on Equity Investments in Banks and Bank
Holding Companies issued by the Board of Governors of the Federal Reserve System
(the “Federal Reserve”), 12 C.F.R. §225.144.  Such meetings (each, a “Management
Meeting”) shall be scheduled upon the request of the Buyers and shall be held at
a time and place mutually agreeable to the Company and the Buyers (and in an
absence of agreement regarding location, the Management Meeting shall be held at
the Company’s Sioux Falls, South Dakota executive offices), or such Management
Meeting may be held by telephone conference.  The Company shall have no
obligation to schedule a Management Meeting more frequently than once during
each fiscal quarter, though the parties acknowledge that more frequent calls or
meetings may occur as may be mutually agreed to by the Company and the Buyers. 
The Buyers, on the one hand, and the Company, on the other hand, shall each bear
its own costs and expenses incurred in connection with such Management
Meetings.  For purposes of this Agreement, the term “Threshold Amount” shall
mean seventy-five percent (75%) of the Shares; provided, however, solely for
purposes of determining whether the Investors hold the Threshold Amount, any of
the Shares sold by the Buyers or their Affiliates pursuant to Section 4(k)(ii)
of the Purchase Agreement shall be deemed to be held by the Buyers or such
Affiliates.  The Buyers covenant and agree to provide written notice to the
Company within five (5) Business Days following the date on which the Investors
cease to hold at least the Threshold Amount.


2.            Monthly Financials.  The Company hereby covenants and agrees that
for so long as the Investors continue to hold at least the Threshold Amount, the
Company shall provide to the Buyers internally prepared monthly financial
statements, in such form and substance reasonably determined by the Company,
which financial statements shall be delivered within ten (10) Business Days of
the closing of the Company’s books for such month.  Notwithstanding the
foregoing, the Company shall not deliver the monthly financial statements to the
Buyers if the Buyers deliver a prior written notice to the Company that the
Buyers do not want to receive such financial statements.


3.            Term and Termination.  This Agreement shall commence on the date
hereof and shall remain in effect until terminated in accordance with this
Section 3.  This Agreement shall automatically terminate without further action
on the part of any party hereto or any other Person on the date that the
Investors cease to hold at least the Threshold Amount.  The Buyers shall have
the right to terminate this Agreement at any time by giving written notice to
the Company, whereupon this Agreement shall terminate on the date specified in
the notice of termination delivered by the Buyers to the Company.  In the event
the board of directors of the Company shall determine, in good faith, that the
Buyers (or any of them) are in breach or other violation of (or have breached or
otherwise violated) the provisions of this Agreement or Section 4(l) of the
Purchase Agreement, or at the direction of the Federal Reserve, the Company
shall have the right, without any further action by any of the Buyers or any
other Person, to terminate this Agreement, or suspend its obligations pursuant
to Sections 1 and 2 hereof, as it may determine in its sole discretion.  For
purposes of this Agreement, the “Term” means the period beginning on the date
hereof and ending on the date this Agreement shall have been terminated in
accordance with this Section 3.  Notwithstanding anything to the contrary
contained herein, no termination of this Agreement shall have the effect of
releasing any of the Buyers or any of their Representatives (as defined below)
from their obligations under Section 4 hereof, and the provisions of Sections 4,
5 and 6 hereof shall remain binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns following any
termination of this Agreement.
 

--------------------------------------------------------------------------------

BEP IV LLC
BEP Investors LLC
December 17, 2015
Page 3
 
4.            Confidential Information.


(a)          Confidential Information.  The Buyers acknowledge and agree that in
connection with the negotiation of the Purchase Agreement and the performance of
the transactions contemplated thereby and the transactions contemplated by this
Agreement (including pursuant to, and in connection with, Management Meetings
and the provision of the financial statements contemplated by Section 2 hereof)
and the Original Investor Rights Agreement, the Buyers and their Representatives
(as defined below) have been, and may be in the future, exposed to or provided
with data and information concerning the business and affairs of the Meta
Companies, their customers and/or third party program managers or other agents,
including information relating to their sales and marketing methods, pricing
programs, profitability analyses and profit margin information, third party
relationship parties and other confidential matters.  The Buyers and their
Representatives acknowledge and agree that all such data and information
(collectively, the “Confidential Information”) is vital, sensitive, confidential
and proprietary to the Meta Companies and/or their customers and/or third party
program managers or other agents.  The Buyers and their Representatives
understand and acknowledge that each and every component of the Confidential
Information (i) has been developed by the Meta Companies and/or their customers
and/or third party program managers or other agents at significant effort and
expense and is sufficiently secret to derive economic value from not being
generally known to other persons, and (ii) constitutes a protectable business
interest of the Meta Companies.  Notwithstanding the foregoing, the parties
hereto agree that the following data and information concerning the business and
affairs of the Meta Companies shall not constitute, or be deemed to be included
within the meaning of, “Confidential Information”:  any such data and
information that the Buyers can establish: (A) becomes generally available to
the public other than as a result of a disclosure by any of the Buyers or their
Representatives by any means; (B) at the time of disclosure is already in the
possession of the Buyers or their Representatives and is not subject to another
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of secrecy or confidentiality to, any of the Meta Companies or any
other Person with respect to such data or information; (C) is disclosed to the
Buyers or their Representatives by a third party, on a non-confidential basis,
having the legal right to make such disclosure; provided, that, such third party
is not bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of secrecy or confidentiality to, any of the Meta Companies
or any other Person with respect to such data or information; (D) is developed
independently by the Buyers or their Representatives; provided, that, for the
avoidance of doubt, “Confidential Information” shall include all notes,
analyses, compilations, studies, interpretations and other documents prepared by
the Buyers or their Representatives that contain, reflect or are based upon, in
whole or in part, the data or information that the Meta Companies or its
Representatives furnish or otherwise make available to the Buyers or their
Representatives; or (E) is authorized by the Company in writing for release or
disclosure.
 

--------------------------------------------------------------------------------

BEP IV LLC
BEP Investors LLC
December 17, 2015
Page 4
 
(b)         Ownership of Confidential Information.  The Buyers and their
Representatives acknowledge and agree that the Meta Companies and/or their
customers and/or third party program managers or other agents, as the case may
be, own the Confidential Information.  The Buyers and their Representatives
agree that none of the Buyers or their Representatives or any of their
respective Affiliates will dispute, contest or deny any such ownership rights at
any time during or after the Term.


(c)          Confidentiality Obligation.  The Buyers agree that for a period
commencing on the date on which any Confidential Information is provided to,
reviewed by or received by any of the Buyers or their Representatives and
continuing for a two-year period thereafter, with respect to such Confidential
Information:



(i) the Buyers shall not disclose such Confidential Information to any Person
other than to the Buyers’ Affiliates and to the Buyers’ and such Affiliates’
respective officers, directors, employees, shareholders (or partners, members or
other owners) and advisors who, in each case, (A) have a reasonable need to know
such Confidential Information in connection with the Buyers’ investment in the
Company, and (B) have been advised by the Buyers of the terms and conditions of
this Agreement (such Persons to whom disclosure is so permitted (including, for
the avoidance of doubt, the 2012 Buyer and the Buyers’ other Affiliates), the
“Representatives”);




(ii) the Buyers and their Representatives shall (and the Buyers shall cause
their Representatives to) keep such Confidential Information in the strictest of
confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all policies and practices of
the Meta Companies protecting such Confidential Information which have prior to
the date hereof been provided or made known to the Buyers or their
Representatives;




(iii) the Buyers and their Representatives shall (and the Buyers shall cause
their Representatives to) have in place and operation a Safeguards Program (as
defined in the Gramm Leach Bliley Act of 1999 (“GLBA”)) that meets the
requirements of the Federal Trade Commission to the extent that any of the
Buyers or any of their Representatives use, possess or otherwise obtain any of
the Meta Companies’ “consumer nonpublic personal information” (as defined in
GLBA); and

 

--------------------------------------------------------------------------------

BEP IV LLC
BEP Investors LLC
December 17, 2015
Page 5
 

(iv) the Buyers and their Representatives will not (and the Buyers will cause
their Representatives not to), directly or indirectly, or in any capacity,
utilize (other than as expressly permitted hereunder), or make known, disclose,
furnish or make available to any other Person, any of the Confidential
Information;



provided, however, that nothing contained in this Section 4(c) shall prohibit
the Buyers or their Representatives from disclosing Confidential Information as
contemplated by and in accordance with Section 4(f) hereof.


(d)         Destruction or Delivery of Confidential Information.  Upon the
termination of this Agreement as provided in Section 3 hereof, or at any other
time at the request of the Company, the Buyers will (and will cause their
Representatives to), at the Buyers’ option, immediately either destroy or
deliver to the Company all written or printed documents, all tapes, disks and
other electronic media, and all other tangible property in the possession or
control of any of the Buyers or their Representatives which contain, describe or
reflect any Confidential Information, including all originals and copies.  Any
such destruction or delivery shall be certified in writing by an authorized
officer of the Buyers, who shall supervise such destruction or delivery. 
Notwithstanding the foregoing, the Buyers, collectively, shall be permitted to
retain one (1) copy of the Confidential Information for its confidential legal
files in accordance with their document retention policies.


(e)          Specific Performance.  The Buyers and their Representatives
understand and agree that any breach or threatened or anticipated breach by any
of the Buyers or any of their Representatives of any part of Section 4(c) above
will result in irreparable harm and continuing damages to the Meta Companies,
and that the remedy at law for any such breach or threatened or anticipated
breach will be inadequate.  Accordingly, in addition to any other remedies or
relief that may be available to the Company at law or in equity in such event,
each of the Buyers agrees that the Company shall be entitled to seek and obtain,
from any court of competent jurisdiction, a decree of specific performance, a
temporary restraining order, and preliminary and permanent injunctions, without
bond or other security, enjoining and restricting the Buyers’ or any of their
Representatives’ breach or threatened or anticipated breach.


(f)           Legal Process.  In the event that the Buyers or any of their
Representatives are requested pursuant to, or required by, applicable law or
regulation or by legal process to disclose any Confidential Information, each of
the Buyers agrees that it will provide the Company with immediate notice of such
request(s) or requirement(s), including information as to the terms and
circumstances surrounding such request(s) or requirement(s), to enable the
Company, at its sole option and election, to seek an appropriate protective
order, waive compliance with the provisions of this Agreement or take other
appropriate action.  Each of the Buyers agrees to use (and will cause its
Representatives to use) its commercially reasonable best efforts to assist the
Company and its Affiliates and their respective employees, officers, directors,
shareholders and advisors, at the Company’s expense, in obtaining such a
protective order, as may be requested by the Meta Companies.  If, in the absence
of a protective order or the receipt of a waiver hereunder, the Buyers or any of
their Representatives is nonetheless, in the opinion of the Buyers’ counsel (who
has been informed of the relevant facts), compelled by law to disclose the
Confidential Information, the Buyers or such Representatives (as the case may
be), after notice to the Company, may disclose only that portion of the
Confidential Information that the Buyers or such Representatives are compelled
by law to disclose (in the opinion of such counsel) and shall exercise all
reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such disclosed Confidential
Information.
 

--------------------------------------------------------------------------------

BEP IV LLC
BEP Investors LLC
December 17, 2015
Page 6
 
(g)          Buyers Responsible for Representatives.  Each Buyer agrees that it
shall be responsible and liable for the breach of any terms of Sections 4 and 5
hereof by the Buyers or any of their Representatives, and the Company will be
entitled to directly enforce the agreements of the Buyers’ Representatives
hereunder, to the same extent as if such Representatives were party to this
Agreement, and to cause the Buyers to enforce such agreements.  Each of the
Buyers agrees to promptly notify the Company in writing of any misuse or
misappropriation, or suspected misuse or misappropriation, of the Confidential
Information by it or any of its Representatives which may come to such Buyer’s
attention.


5.            Acknowledgement of Securities Laws Obligations.  Each of the
Buyers hereby acknowledges that it is aware (and the Representatives of the
Buyers who receive Confidential Information will be made aware by the Buyers) of
the restrictions under the federal securities laws imposed on a Person in
possession of material nonpublic information concerning an issuer, including
with respect to purchasing or selling securities of such issuer and the
communication of such information to other Persons.  Each of the Buyers agrees
that neither it nor its Representatives nor any of their respective Affiliates
will, and each of the Buyers agrees that it will not cause any third party to,
use any data or information in contravention of such securities laws or any
rules or regulations promulgated thereunder.  Upon the request of the Buyers
made at least five calendar days in advance of a Management Meeting, the Company
will not disclose to the Buyers in such meeting any information that the
Company, in its good faith determination, believes to be material non-public
information; provided, however, that each of the Buyers acknowledges and
reaffirms its obligations set forth in the Confidentiality Agreement and this
Agreement, including with respect to its obligation not to purchase or sell
securities of the Company in violation of applicable securities laws when it is
in possession of material non-public information of the Company; and
provided further, that each of the Buyers agrees that the Company shall have no
liability arising out of its performance of its obligations under this sentence
except to the extent that the Company shall have acted in bad faith.
 

--------------------------------------------------------------------------------

BEP IV LLC
BEP Investors LLC
December 17, 2015
Page 7
 
6.             Miscellaneous.


(a)          Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the Laws of any jurisdictions other than the State of New York, or federal
banking law.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Sioux Falls,
South Dakota, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction or matter contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by Law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


(b)          Counterparts.  This Agreement may be executed in one or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided, that a facsimile or electronic
(i.e., “PDF”) signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original.


(c)          Notices. All notices to be delivered hereunder shall be delivered
in accordance with Section 9(g) of the Purchase Agreement.


(d)          Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(e)          Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(f)           Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.  For the avoidance of doubt,
notwithstanding the entry into this agreement by the parties hereto, the
Original Investor Rights Agreement shall remain in full force and effect in
accordance with its terms.
 

--------------------------------------------------------------------------------

BEP IV LLC
BEP Investors LLC
December 17, 2015
Page 8
 
(g)          Waivers and Amendment.  This Agreement may be modified or the terms
of this Agreement waived only by a separate writing signed by the parties
expressly so modifying or waiving this Agreement or such terms.  It is further
understood and agreed that no failure or delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege under
this Agreement.


(h)          Assignment.  None of the Buyers may assign this Agreement or any of
its rights hereunder, or delegate any duties under this Agreement, without the
prior written consent of the Company, which consent may be withheld in the
Company’s sole discretion.  Any assignment or delegation or attempted assignment
or delegation of this Agreement or any of the rights of any of the Buyers
hereunder without the prior written consent of the Company will be void.


(i)            No Warranty.  Each of the Buyers understands that neither the
Company nor its Representatives make any representation or warranty as to the
accuracy or completeness of any of the Confidential Information.  Each of the
Buyers agrees that neither the Company nor any of its directors, officers,
employees or Representatives shall have any liability to the Buyers or any of
their Representatives resulting from the use of the Confidential Information by
any of the Buyers or their Representatives.


(j)            Interpretive Matters.  Unless the context otherwise requires, (i)
words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter, and (ii) the use of the word “including” in this
Agreement shall be by way of example rather than limitation.
 
[Signature page follows]
 

--------------------------------------------------------------------------------

 
Very truly yours,
 
 
 
META FINANCIAL GROUP, INC.
 
 
 
By:
/s/ J. Tyler Haahr
 
 
Name: 
J. Tyler Haahr
 
 
Title:
Chief Executive Officer

 
Acknowledged and agreed as of the date written
above by:


BUYERS:


BEP IV LLC  
     
By:
Brookside Equity Partners, LLC, its Manager
 

 
By:
/s/ Donald L. Hawks III
 

Name:
Donald L. Hawks III
 
Title:
Managing Director
 



BEP INVESTORS LLC  
     
By:
Brookside Equity Partners, LLC, its Manager
 

 
By:
/s/ Donald L. Hawks III
 

Name:
Donald L. Hawks III
 
Title:
Managing Director
 

 
 

--------------------------------------------------------------------------------